DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 8,274,183 to Hufen.
As to claim 1, Hufen teaches a linear motor for a sliding door, characterized by comprising: a mover assembly, a stator assembly, and a controller for controlling the mover assembly to move, wherein the stator assembly is electrically connected with the controller, the stator assembly comprises two or more stators, the controller is arranged between two adjacent stators, and end parts of the stators on two sides of the controller are provided with Hall devices(col. 1: lines 39-51, col. 6: lines 41-53 wherein an apparatus is taught for a linear motor control system having two stators, a control circuit and hall sensors).             As to claim 2, Hufen teaches the linear motor for the sliding door according to claim 1, characterized in that the Hall devices are arranged at ends, away from the controller, of the stators(col. 1: lines 39-51)..

Allowable Subject Matter
5. 	Claims 4-16 are objected to as being dependent upon the rejected base claim 1, but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.

                                               Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 7,608,949 to Busch discloses a linear motor control system.
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/DAVID LUO/Primary Examiner, Art Unit 2846